Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on March 17, 21 was received and has been entered. Claims 5-6, 9, 11-12, 14-20, 23, 25, and 30 were previously cancelled. Claims 1-2, 4, 7-8, 10, 13, 21-22, 24, 26-29, and 31-36 are in the application and pending examination.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The previous objection to the specification as failing to provide proper antecedent basis for the claimed subject matter is maintained.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
“the outer surface” in claims 1, 10, and 27;
 “each opening … terminating at the inner surface” in claims 1, 10, and 27;
Applicant’s arguments with respect to the language in the specification are not considered persuasive as the words in the limitations above do not appear in the specification.  
Examiner agrees with Applicant’s statement that there is support in the drawings for these limitations in Fig. 2 and Figs. 1A and 2-5C. 
 
Claim Rejections - 35 USC § 103
The previous rejection of claims 1, 7-8, 10, 13, and 31-34 under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 2010089870 A1 to Hiroshima et al (hereinafter Hiroshima) and US Pat. Pub. No. 20080099450 A1 to Lewington et al ( Lewington) is being maintained.
Regarding claim 1, Hiroshima teaches a gas injector liner (7) configured for a substrate processing chamber, the gas injector liner comprising:  an inner surface (surface including 41, 31A, 31B) and an outer surface opposing the inner surface, the outer surface extending substantially parallel to the inner surface, inner surface configured to face a center of the processing chamber, 
the gas injector liner further comprising: 
a first plurality of gas outlets (41) each having an opening disposed at the inner surface of the gas injector liner at a first height, each opening of the first plurality of gas outlets terminating at the inner surface, wherein a longitudinal axis of one or more of the first plurality of gas outlets are oriented at a first angle with respect to a horizontal plane extending substantially perpendicular to the outer surface;
a second plurality of gas outlets (31A) each having an opening disposed at the inner surface of the gas injector liner at a second height shorter than the first height, each opening of the second plurality of gas outlets terminating at the inner surface, wherein a longitudinal axis of one or more of the second plurality of gas outlets are oriented downwardly at a second angle with respect to the horizontal plane; and 
a third plurality of gas outlets (31B) each having an opening disposed at the inner surface of the gas injector liner at a third height shorter than the second height, each opening of the third plurality of gas outlets terminating at the inner surface, wherein a 
Examiner is considering the inner side wall surface (surface including 41, 31A, 31B) to include the entire inner circumferential surface including ports (surface including 41, 31A, 31B) throughout the device in Hiroshima.
Further, regarding claim 1, Hiroshima does not explicitly teach the inner surface forming a continuous cylindrical ring. 
Lewington is directed to reactor chamber.
Lewington teaches the inner surface forming a continuous cylindrical ring (338). (See Lewington, Fig. 31 and Abstract, paragraphs 90, 94, and 96.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to teach the inner surface forming a continuous cylindrical ring, because Lewington teaches this structure provides different nozzles which can be used to correct non-uniform distributions across the uniform by adjusting the gas flow from the continuous cylindrical ring. (See Lewington, Fig. 31 and Abstract, paragraphs 90, 94, and 96.)
Further, regarding claim 1, Hiroshima teach a first gas channel (33B) disposed within the gas injection liner between the inner surface and the outer surface, the first gas channel fluidically coupling the first plurality of gas outlets (41).  (See Hiroshima, paragraph 110 and Fig. 28.)
Regarding claim 7, Hiroshima teaches one or more of the first plurality of gas outlets (31A-B) are oriented downwardly towards a bottom of the gas injector liner. (See  a gas injector liner (7) configured for a substrate processing chamber,  the gas injector liner comprising:  an inner surface (surface including 41, 31A, 31B) and an outer surface opposing the inner surface, the outer surface extending substantially parallel to the inner surface, inner surface configured to face a center of the processing chamber, the gas injector liner further comprising: 
a first plurality of gas outlets (41) each having an opening disposed at the inner surface of the gas injector liner at a first height, each opening of the first plurality of gas outlets terminating at the inner surface, wherein a longitudinal axis of one or more of the first plurality of gas outlets are oriented upwardly at a first angle with respect to a horizontal plane extending substantially perpendicular to the outer surface; and a longitudinal axis of one or more of the first plurality of gas outlets (41) are oriented at a second angle with respect to the horizontal plane;						a second plurality of gas outlets (31A) each having an opening disposed at the inner surface of the gas injector liner at a second height shorter than the first height, each opening of the second plurality of gas outlets terminating at the inner surface, wherein a longitudinal axis of one or more of the second plurality of gas outlets are oriented downwardly at a second angle with respect to the horizontal plane; and 		a third plurality of gas outlets (31B) each having an opening disposed at the inner 
Examiner is considering the inner side wall surface (surface including 41, 31A, 31B) to include the entire inner circumferential surface including ports (surface including 41, 31A, 31B) throughout the device in Hiroshima.
Further, regarding claim 10, Hiroshima does not explicitly teach the inner surface forming a continuous cylindrical ring. 
Lewington is directed to reactor chamber.
Lewington teaches the inner surface forming a continuous cylindrical ring (338). (See Lewington, Fig. 31 and Abstract, paragraphs 90, 94, and 96.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to teach the inner surface forming a continuous cylindrical ring, because Lewington teaches this structure provides different nozzles which can be used to correct non-uniform distributions across the uniform by adjusting the gas flow from the continuous cylindrical ring. (See Lewington, Fig. 31 and Abstract, paragraphs 90, 94, and 96.)
Further, regarding claim 10, Hiroshima teach a first gas channel (33B) disposed within the gas injection liner between the inner surface and the outer surface, the first gas channel fluidically coupling the first plurality of gas outlets (41).  (See Hiroshima, paragraph 110 and Fig. 28.)

Regarding claims 31 and 33, Hiroshima teaches a second gas channel (33A) disposed within the gas injection liner between the inner surface and the outer surface, the second gas channel (33A) fluidically coupling the second plurality of gas outlets (31A). (See Hiroshima, paragraphs 104, 110 and Fig. 28.)
Regarding claims 32 and 34, Hiroshima teaches a first gas passage (34B) fluidically coupled to the first gas channel (33B); and a second gas passage (34A) fluidically coupled to the second gas channel (33A).  (See Hiroshima, paragraphs 104, 110 and Figs.27- 28.)									Regarding claims 32 and 34, Hiroshima does not explicitly teach the first gas passage is configured to flow a plurality of gases. 					Newington teaches the first gas passage (extending between 34 and 42) is configured to flow a plurality of gases (gases 1-3, 36).  (See Newington, Fig. 1.)		It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the first gas passage is configured to flow a plurality of gases, because Newington teaches this would allow the desired process gas to the chamber from evenly spaced nozzles. (See Newington, Fig. 1 and paragraph 66.)
The previous rejection of claims 2 and 4 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 2010089870 A1 to Hiroshima et al (hereinafter Hiroshima) and US Pat. Pub. No. 20080099450 A1 to Lewington et al ( Lewington) as applied to claim 1 and further in view of US Pat. Pub. No. 20040217217 A1 to Han et al (hereinafter Han) is being maintained.
Regarding claim 2, Hiroshima does not explicitly teach wherein the first plurality of gas outlets are oriented upwardly or downwardly at the first angle of about 1° to about 35° with respect to the horizontal plane of the substrate supporting surface, and the second plurality of gas outlets are oriented upwardly or downwardly at the second angle of about 1 ° to about 35° with respect to the horizontal plane of the substrate supporting surface.												Han is directed to a gas injection system for a chamber.				Han teaches the direction of the injectors can be optimized for each injector. (See Han, Figs. 7A-7B and paragraphs 59-60).								It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the first plurality of gas outlets are oriented upwardly or downwardly at the first angle of about 1° to about 35° with respect to the horizontal plane of the substrate supporting surface , and the second plurality of gas outlets are oriented upwardly or downwardly at the second angle of about 1 ° to about 35° with respect to the horizontal plane of the substrate supporting surface, as an art recognized equivalent. (See Han, Figs. 7A-7B and paragraphs 59-60).	Examiner is considering a horizontal outlet to be equivalent to an angle of about 1°.						 Regarding claim 4, Hiroshima teaches the first angle of one or more of the first 
The previous rejection of claims 21-22 rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 2010089870 A1 to Hiroshima et al (hereinafter Hiroshima) and US Pat. Pub. No. 20080099450 A1 to Lewington et al ( Lewington) as applied to claims 1 and 10 and further in view of US Pat. Pub. No. 20120266819 A1 to Sanchez et al (hereinafter Sanchez) is being maintained. 		Regarding claims 21-22, Hiroshima does not explicitly teach the chamber can be used for epitaxial deposition.										Sanchez is directed to an apparatus including a shower head for processing substrates. (See Sanchez, Abstract and Fig. 2.)					Sanchez teaches the apparatus may be used for epitaxial deposition. (See Sanchez, paragraph 33.)										The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have included used the apparatus for epitaxial deposition with a reasonableexpectation of success, because this would allow the substrate to be formed with the desired number of ordered layers. (See Sanchez, paragraphs 33, 47, and 55.)	
The previous rejection of claims 24 and 26 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 2010089870 A1 to Hiroshima et al (hereinafter Hiroshima) and US Pat. Pub. No. 20080099450 A1 to Lewington et al ( Lewington) as applied to claims 1 and 10 and further in view of US Pat. Pub. No. 20140137801 A1 to Lau et al (hereinafter Lau) and US Pat. Pub. No. 20130284095 A1 to Joseph M. Ranish (hereinafter Ranish) is being maintained.
Regarding claims 24 and 26, Hiroshima does not explicitly teach the first plurality of gas outlets are in fluid communication with a first gas source comprising a first group III containing precursor gas, and the second plurality of gas outlets are in fluid communication with a second gas source comprising a second group III containing precursor gas, and the second group III containing precursor gas has thermal decomposition or pyrolysis temperature higher than that of the first group III containing precursor gas.  												Lau is directed to a process chamber.								Lau teaches the first plurality of gas outlets are in fluid communication with a first gas source comprising a first group III containing precursor gas, and the second plurality of gas outlets are in fluid communication with a second gas source comprising a second group III containing precursor gas. (See Lau, paragraph 32.) Examiner is considering a gas source to be equivalent with gas provided to the outlets as described in Lau.												It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the first plurality of gas outlets are in fluid communication with a first gas source comprising a first group III containing precursor gas, and the second plurality of gas outlets are in fluid communication with a second gas source comprising a second group III containing precursor gas, because Lau teaches the 
Ranish is directed to process chamber.						Ranish teaches that the size, the width, and number of gas inlets or gas outlets may be adjusted to facilitate uniform deposition on the substrate. (See Ranish, 
The previous rejection of claims 27, 29, and 35-36 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 2010089870 A1 to Hiroshima et al (hereinafter Hiroshima) and US Pat. Pub. No. 20080099450 A1 to Lewington et al ( Lewington)  and US Pat. Pub. No. 20140137801 A1 to Lau et al (hereinafter Lau) is being maintained.											Regarding claim 27, Hiroshima teaches a gas injector liner (7) configured for a substrate processing chamber, the gas injector liner comprising:  an inner surface (surface including 41, 31A, 31B) and an outer surface opposing the inner surface, the outer surface extending substantially parallel to the inner surface, inner surface configured to face a center of the processing chamber, the gas injector liner further 
Further, regarding claim 27, Hiroshima does not explicitly teach the inner surface forming a continuous cylindrical ring. 
Lewington is directed to reactor chamber.
Lewington teaches the inner surface forming a continuous cylindrical ring (338). (See Lewington, Fig. 31 and Abstract, paragraphs 90, 94, and 96.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to teach the inner surface forming a continuous cylindrical ring, because Lewington teaches this structure provides different nozzles which can be used to correct non-uniform distributions across the uniform by 
Further, regarding claim 27, Hiroshima teach a first gas channel (33B) disposed within the gas injection liner between the inner surface and the outer surface, the first gas channel fluidically coupling the first plurality of gas outlets (41).  (See Hiroshima, paragraph 110 and Fig. 28.)								Regarding claim 29, Hiroshima does not explicitly teach the first gas source or the second gas source comprises an etchant gas.							Lau teaches an etchant gas is ejected from either first or second injectors (180,170). (See Lau, paragraph 49.) Examiner is considering etchant gas ejected from first or second injectors is equivalent to the first gas source and/or the second gas source comprises an etchant gas.									It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the first gas source or the second gas source comprises an etchant gas, because Lau teaches this can be useful for providing selective epitaxial growth of the layer. (See Lau, paragraph 49.)							Regarding claim 35, Hiroshima teaches a second gas channel (33A) disposed within the gas injection liner between the inner surface and the outer surface, the second gas channel (33A) fluidically coupling the second plurality of gas outlets (31A). (See Hiroshima, paragraphs 104, 110 and Fig. 28.) 					Regarding claim 36, Hiroshima teaches a first gas passage (34B) fluidically coupled to the first gas channel (33B); and a second gas passage (34A) fluidically coupled to the second gas channel (33A).  (See Hiroshima, paragraphs 104, 110 and 
The previous rejection of claim 28 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 2010089870 A1 to Hiroshima et al (hereinafter Hiroshima) and US Pat. Pub. No. 20080099450 A1 to Lewington et al ( Lewington)  and US Pat. Pub. No. 20140137801 A1 to Lau et al (hereinafter Lau) as applied to claim 27 and further in view of US Pat. Pub. No. 20130284095 A1 to Joseph M. Ranish (hereinafter Ranish) is being maintained.					Regarding claim 28, Hiroshima does not explicitly teach the third plurality of gas outlets are in fluid communication with a third gas source comprising a group V containing precursor gas.										Ranish is directed to process chamber including a group V containing precursor gas. (See Ranish, paragraph 30)								Ranish teaches that the size, the width, and number of gas inlets or gas outlets may be adjusted to facilitate uniform deposition on the substrate. (See Ranish, paragraph 30.)										Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 7-8, 10, 13, 21-22, 24, 26-29, and 31-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed December 31, 2021 have been fully considered but they are not persuasive.  Applicant’s representative argues on page 12, first paragraph that “the proposed modification is not obvious, because the modification would i) render Hiroshima unsatisfactory, and ii) change the principle operation of Hiroshima”. Applicant has not provided any evidence or convincing arguments regarding: “ i) render Hiroshima unsatisfactory”. Further, response to argument ii follows in the paragraphs that follow.
Applicant’s representative argues on page 12, second paragraph that the prima facie case of obviousness has not been made, because the modification would change the principle operation of Hiroshima’s window portion, which facilitate the generation of plasma generation region 42 configured to etch the lower surface 8 a of a dielectric plate.  Examiner’s position that the window portion (30) location and operation remains unchanged. Applicant has provided any evidence or arguments that the beam portions 
Applicant’s representative argues on page 13, first paragraph that “dielectric plate can be reduced in thickness while the mechanical strength is secured in consideration of deformation of the dielectric plate involved in pressure reduction of the interior of the vacuum vessel”.   Applicant has not provided any evidence or arguments that the mechanical strength or deformation of the dielectric plate involved in pressure reduction of the interior of the vacuum vessel connected to or affected by the connecting plate. 
Applicant instead argues in page 13, second paragraph “that the modification of Hiroshima by Lewington would eliminate or remove the central portions 7c of the beam-shaped spacer 7”. Examiner disagrees with this assertion on the proposed modification of Hiroshima by Lewington. This statement by Applicant’s representative may have misidentified some elements in the primary reference. The combination of Hiroshima by Lewington may remove the beam portions (7d) extending from the central portion (7c). in a possible modification of Hiroshima by Lewington the central portion (7c) may remain and only the beam portions (7d) are removed as Lewington teaches supplemental supports (338) can be used in the outer annular portion as well as in the central portions. (See Lewington paragraphs 92, 98, 110 and Figs. 2, 6 and 31.)

Additionally, Hiroshima teaches etching of the dielectric plate (8) is reduced based on the use of rare gas in the vicinity of the dielectric plate, as a result, support for the ceiling plate due to etching of the dielectric plate would not be necessary. (See Hiroshima, paragraph 113.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pat. Num. 5,851,294 to Young et al (hereinafter Young) teaches a second gas channel disposed between inner and outer surface (claims 31, 33, and 35).	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  					A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of . 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARL KURPLE/Primary Examiner 										            Art Unit 1717